Opinion issued November 20, 2003 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00868-CR
 ____________

VALENTE ANTONIO RODRIGUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court
Harris County, Texas 
Trial Court Cause No. 929603



 
MEMORANDUM  OPINION
                Appellant filed a motion to dismiss the above-referenced appeal.  The
motion is in writing, signed by appellant.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.  Tex. R. App. P. 42.2(a).
               The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).